23 F.3d 405NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Larry YANCEY, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 93-2349.
United States Court of Appeals, Fourth Circuit.
Argued Jan. 14, 1994.Decided April 25, 1994.

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.  Frank W. Bullock, Jr., Chief District Judge.  (CA-93-540-1)
Larry Yancey, Appellant Pro Se.
Benjamin H. White, Jr., U.S. Atty., Greensboro, NC, for appellee.
M.D.N.C.
VACATED AND REMANDED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Larry Yancey filed a complaint against the Secretary of Health and Human Services alleging that disability benefits were fraudulently granted which caused him to be detained in North Carolina.  The district court dismissed the action pursuant to 28 U.S.C. Sec. 1915(d) (1988).  Accordingly, the Defendant did not respond to Yancey's allegation.  Yancey appeals.


2
Although the precise nature of Yancey's claim is unclear, he has alleged that he should not be receiving disability benefits.  Because the district court dismissed the action pursuant toSec. 1915(d), administrative findings of fact and conclusions of law were not presented.  The record is void of any assertion or evidence demonstrating that the benefits were proper.  Accordingly, we vacate this case and remand to the district court so that the Secretary of Health and Human Services may respond.*  Appellant's motion to expedite is now moot and is dismissed for that reason.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

VACATED AND REMANDED


*
 Our disposition in no way intimates an opinion as to the merits of the underlying claim